DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claim 1) in the reply filed on 01/18/2022 is acknowledged.
3.	This application is in condition for allowance except for the presence of claim 2 directed to invention non-elected without traverse.  Accordingly, claim 2 has been cancelled.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 

	In the claim
	Please cancel non-elected claim 2.


Allowable Subject Matter
6.	Claim 1 is allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts fail to disclose or suggest a feeding step of setting a focal point of a laser beam having a transmission wavelength to SiC inside said SiC ingot at a predetermined depth from the upper surface of said SiC ingot, said predetermined depth corresponding to a thickness of said SiC wafer to be produced, next applying said laser beam from focusing means included in a laser processing apparatus to said SiC ingot, and relatively moving said SiC ingot and said focal point in an X direction parallel to said X axis, after performing said coordinates setting step, thereby forming a belt- shaped separation layer extending in said X direction inside said SiC ingot, said separation layer being composed of a modified portion where SiC is decomposed into Si and C and a plurality of cracks extending from said modified portion along said c-plane;
wherein
in said feeding step, energy of said laser beam is increased and a position of said focusing means is raised in applying said laser beam to said facet area as compared with energy of said laser beam and a position of said focusing means in applying said laser beam to said nonfacet area, according to the X and Y coordinates set.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form (PTO 892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713